ADVISORY ACTION

While the after final response overcomes most of the rejections of the previous action , the rejection under 112(d) still remains for claim 44 notwithstanding the many claimed choices previously found and removed which the examiner cautioned may be only exemplary given the lack of correspondence with many variables in main claim vs dependent claims 42-44. In comparing said claim with claim 21 it is noted that “alkynyl” is not within the scope of claim 21. Several lines later “benzyl” being optionally substituted with CN is recited. This is also not in claim 21 or previous claims but rather phenyl is and so should replace “benzyl” in claim 44.  The variable R21 which corresponds to R11 in claim 21 is broader for the “heterocyclyl” definition in claim 44. Note 3 to 12 carbon range in 44 vs 3 to 6 carbons in 21.
Even if the after final response would place the elected subject matter in condition for allowance, the presence of withdrawn claims 36,38,39 would necessitate additional consideration  for compliance under 35 USC 112, pars. one and two based at the very least on the current state of the art and and the scope of uses covered. Rejoinder after final is not a matter of right. Note MPEP 821.04(b) which states the following: If an amendment after final rejection that otherwise complies with the requirements of 37 CFR 1.116  would place all the elected product claim(s) in condition for allowance and thereby require rejoinder of process claims that raise new issues requiring further consideration (e.g., issues under 35 U.S.C. 101  or 35 U.S.C. 112, first paragraph), the amendment could be denied entry. However in the present 

/EMILY A BERNHARDT/           Primary Examiner, Art Unit 1624